Citation Nr: 0318169	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-41 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1969 until 
September 1971.  He served in Vietnam from January to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa, which denied the benefit sought on appeal.

The June 1996 rating decision also denied service connection 
for a skin condition as the result of Agent Orange exposure 
and denied a request to reopen a claim of entitlement to 
service connection for a pilonidal cyst.  The veteran 
subsequently withdrew his skin claim in correspondence dated 
June 2001.  Regarding the pilonidal cyst claim, service 
connection for that disability was granted in a November 2002 
rating decision, which the veteran did not appeal.  Thus, the 
only issue presently before the Board is that of entitlement 
to service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The appellant is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 5102, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (1996); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), was enacted November 9, 2000.  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).



Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, generally apprised the veteran of the 
reasons and bases for the VA decision, as well as the 
applicable law.  More importantly, a May 2001 letter 
specifically apprised the veteran of the VCAA and asked him 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board notes that the VCAA notification letter sent to the 
appellant in May 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the appellant.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the appellant that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

The veteran was also asked, throughout the claims process, 
for information specifically needed to substantiate his PTSD 
claim.  For example, in August 1998, the RO sent him a letter 
informing him that the information he had provided to date 
was not specific enough to corroborate the claimed stressors.  
He was explicitly told that he needed to provide information 
such as dates and names of individuals involved in the 
alleged stressors.  He did not do so.  The veteran was again 
told in a January 1999 supplemental statement of the case 
that the appropriate agency could only search specific 
incidents relayed by the veteran and that he had to provide 
"who, what, where and when" for each alleged stressor.  
Again, he did not respond.

While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
This concept was not changed by the enactment of the VCAA.  
Without specific information from the appellant as to the 
alleged stressors, there is nothing VA can do on his behalf.  
Based on his lack of cooperation, there is no indication in 
the record that additional attempts to corroborate the 
claimed stressors would be successful. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical reports are of record, as well as Unit 
History Reports from the Department of the Army.  The May 
2001 VCAA letter discussed above asked the veteran to 
identify all VA and private health care providers who had 
treated him for PTSD and to complete releases for each such 
provider.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The RO has obtained or attempted to 
obtain all evidence identified by the appellant.  The claims 
file contains private and VA post service clinical reports.  
Also of record are VA examination reports and documents 
concerning VA's attempts to corroborate the veteran's alleged 
stressors.  Finally, a transcript of the veteran's October 
1996 personal hearing before the RO is associated with the 
claims file. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran.

Relevant law and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
claimant should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, neither version can be more 
favorable to the appellant because both regulations require 
credible supporting evidence that the claimed in-service 
stressor occurred, which is the pertinent question, as 
discussed below.

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of having served in combat in Vietnam.  
Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy during active service, and the 
record does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in establishing a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has also held that the Board 
may not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

The veteran's service medical records are negative for any 
psychiatric disorders.  His DD Form 214 indicates a specialty 
of cargo handler.  His DA Form 20 indicates military 
occupational specialties of clerk and cargo handler.  The 
veteran's statements indicate that he served as a movement 
specialist, riding on truck convoys.  

Following service, an October 1974 operation report noted, by 
way of history, that the veteran's psychological evaluation 
revealed a tendency toward impulsive behaviors.    

A VA consultation sheet dated November 1985 revealed 
complaints of nervous problems times 1.5 years.  The veteran 
complained of explosive, violent traits.  He was also 
experiencing nightmares.

A VA outpatient treatment report dated November 1988 
indicates complaints of sleeplessness and agitation.  

Psychological evaluation in September 1995 revealed symptoms 
of nightmares, flashbacks, intrusive thoughts, psychic 
numbing, depression, aggression, suspiciousness, panic 
attacks and startle reaction.  The veteran also suffered 
avoidance, selective memory, isolation, irritability, anger, 
sleep disruption and reduced interest in others.

In a statement from the veteran received in November 1995, he 
reported that, while in service, he was assigned duty at 
Grave Registration.  He witnessed various body parts sitting 
in caskets.  He also reported having seen people burned to 
death with napalm.  He explained that one night, while on 
guard duty, his relief never arrived.  That soldier was found 
dead 3 days later, badly decomposed.  The veteran also 
described being so tired on guard duty that he shot at water 
tanks in response to seeing his own shadow.  Further, on one 
occasion the veteran was handed a human leg with a boot 
attached to it.  When he took it to the appropriate 
authority, he was asked where the remainder of the body was.  
Finally, the veteran described an incident in which a G.I. 
fell out of a helicopter and his internal organs spilled out 
onto the veteran's boots.  The veteran shoved the organs back 
into the G.I.'s stomach.  The veteran did not know whether 
the G.I. lived or not.  

VA outpatient treatment reports dated from November 1994 to 
January 1996 reflect symptomatology including hypervigilance, 
nightmares, and stress.  

The veteran was examined by VA in January 1996.  The veteran 
discussed various in-service stressors.  He stated that he 
had intrusive memories of his time at the grave registration.  
He also remembered a Vietnamese child handing him a leg from 
an American soldier.  He also remembered an incident in which 
he was told that he had killed three Vietnamese, and was 
shown the bodies.  He could not accept that fact and felt 
particularly bad.  The veteran stated that he had nightmares 
involving the faces of fellow servicemen who were no longer 
alive.  Following the interview, a diagnosis of PTSD was 
rendered.    

VA outpatient treatment reports dated April 1996 and May 1996 
noted symptoms of nightmares, flashbacks and panic attacks.  

In an October 1996 letter, a VA clinical psychologist stated 
that he had provided therapy to the veteran since October 
1995.  He stated that, in his professional opinion, the 
veteran was not ready to focus on the details of his 
traumatic experiences as he had no constructive coping 
mechanisms to withstand the emotional pain involved in such 
recollection.  He reported that the veteran's first attempt 
to write down his stressor events resulted in suicidal 
thoughts and a 3-day binge drinking episode.  

In October 1996, the veteran submitted a statement in 
response to a PTSD Questionnaire.  He explained that, during 
service, he was sent to Binh Thuy by truck convoy.  While 
traveling, they stayed at bases that were under mortar and 
machine gun attack.  The veteran also stated that at one 
point he was placed on light duty due to a back problem.  As 
a consequence, he was assigned to grave registration.  The 
veteran then was assigned as a movement specialist.  The 
veteran stated that what he saw, smelled and endured was 
beyond comprehension.  He did not reference any specific 
events, sights or smells.  The veteran also recalled 
borrowing four packs of cigarettes from another soldier who 
was killed before the veteran could repay him.  


At his personal hearing in October 1996, the veteran 
described his responsibilities in grave registration.  He 
stated that he performed cleaning tasks.  The veteran stated 
that he saw things he should not have seen.  He also stated 
that when he was in the hospital in Vietnam he saw several 
children with missing limbs.  These children were equivalent 
in age to the veteran's own children.  The veteran further 
testified to encountering mortar fire while running convoys.  

Records from the Department of the Army, submitted in July 
1998, contained a unit history of the 440th Transportation 
Company.  The unit's main location was Binh Thuy, as asserted 
by the veteran.  

Treatment reports dated July 2000 and August 2000 from 
Alegent Health Center for Mental Health contain an Axis I 
diagnosis of PTSD.  

Treatment reports dated from 1996 to 2000 from D.G.W., M.D., 
note care for PTSD symptomatology.  

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau, supra.  In the present case, the 
evidence associated with the claims file fails to establish 
the occurrence of a stressor event.  Therefore, as will be 
discussed below, the claim must be denied.

In assessing whether an in-service stressor occurred, it is 
first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  Here the evidence does not so demonstrate.  The 
appellant's military personnel records reflect that he was in 
Vietnam from January to December 1970.  He has been awarded a 
National Defense Service Medal, a Vietnam Service Medal, and 
a Vietnam Campaign Medal.  A National Defense Service Medal 
was awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  Id. 
at D-20.  A Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it does not rule in, 
or rule out, combat.  United States of America Department of 
Defense Manual of Military Decorations and Awards, at 7-7, 
September 1996.

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence" that the claimant 
was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  See Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  At 
a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish that the claimant was in a plane crash, 
ship sinking, explosion, rape or assault, or had duty on a 
burn ward or in a graves registration unit.  In so 
concluding, the Board acknowledges the veteran's assertions 
that he was assigned to graves registration.  However, all 
appropriate personnel records are available and do not 
confirm his assertions.  The appellant's personnel records 
showed that his primary military occupational specialty (MOS) 
during his service in Vietnam was cargo handler, which does 
not indicate combat service.  There is no indication in the 
personnel records that the appellant was assigned or 
participated in combat duties.  


The veteran also alleges that he would go on truck convoys 
and that this exposed him to combat.  In fact, at one time, 
he stated that his unit was ambushed by the enemy while on a 
convoy.  He has also stated that he personally killed enemy 
soldiers and has relayed seeing the dead bodies of several 
individuals in his unit.  However, the unit records for the 
entire time he was in Vietnam do not indicate that they came 
under enemy attack, at any time during 1970, or that any unit 
personnel were injured or killed.  The unit history does not 
state that any personnel came under attack while on a convoy.  
Accordingly, the appellant's allegations as to his Vietnam 
duties and experiences are of doubtful credibility.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Thus, for the reasons given above, the Board finds that the 
record does not contain "conclusive evidence" that the 
veteran "engaged in combat with the enemy."  There is no 
reasonable doubt on this question that can be resolved in the 
veteran's favor.  Although the evidence shows that he served 
overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  Where the record, as here, fails to establish that 
the veteran engaged in combat with the enemy, the veteran's 
lay statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  There is nothing in 
this case corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.


Here, the veteran described a number of stressor events, as 
follows.  1)  He witnessed various body parts sitting in 
caskets while performing duty at graves registration; 2) he 
saw people burned to death with napalm; 3) the soldier that 
was supposed to relieve him from guard duty one night was 
found dead 3 days later, badly decomposed; 4) while on guard 
duty, the veteran shot at water tanks in response to seeing 
his own shadow; 5) on one occasion the veteran was handed a 
human leg with a boot attached to it; 6) the veteran saw a 
G.I. fall from a helicopter with his internal organs spilling 
out, and he tried to push them back into the G.I.'s stomach; 
7) in one instance, he was told that he had killed three 
Vietnamese, and was shown the bodies; 8) the veteran borrowed 
4 packs of cigarettes from a soldier who was killed before he 
could repay him; 9) while in the hospital, he saw many 
children with missing limbs; 10) and, he confronted mortar 
fire while running convoys.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on numerous 
occasions to provide specific details as to his alleged in-
service stressors (names, places, dates, units of assignment, 
description of events).  The appellant has not, at any time, 
provided specific dates or places where incidents occurred.  
None of the above incidents or episodes can be independently 
verified.  In fact, many of the incidents are anecdotal in 
nature and would not be verifiable regardless.

The Board notes that there is a VA treatment record dated in 
January 1996 wherein the veteran provides two names of 
friends he had in Vietnam - one who was killed and one who he 
does not know what happened with him.  It is not necessary to 
attempt to verify this information, however, because the 
veteran has at no time stated that he personally witnessed 
the death or injury of either of these named individuals.  He 
has not provided sufficient information to attempt to 
corroborate this stressor - such as the specifics of what he 
witnessed, dates, places, etc.

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, his unit history 
expressly provides no evidence of enemy attacks, mortar 
attacks, etc.  The unit history is sufficiently detailed that 
if an enemy attack had, in fact, occurred, that fact would 
have likely been mentioned in the unit history.

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty, that there is 
no independent verification of his reported in-service 
stressors, and that his account of what duties he performed 
during his Vietnam service is of doubtful credibility.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.









	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

